This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,435

 5 THOMAS J. NEWKIRK,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Drew D. Tatum, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 B. Douglas Wood III, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant Thomas J. Newkirk appeals from his convictions by jury of

 2 aggravated burglary and larceny of a firearm. In this Court’s notice of proposed

 3 disposition, filed July 26, 2016, we proposed to summarily affirm. Defendant filed a

 4 memorandum in opposition to proposed summary affirmance (MIO), which we have

 5 duly considered. Remaining unpersuaded, we affirm Defendant’s convictions.

 6   {2}   In his memorandum in opposition, Defendant raises no new arguments or facts

 7 regarding his sufficiency argument that are not otherwise addressed by this Court’s

 8 notice of proposed disposition. Rather, Defendant reiterates the same facts and

 9 arguments already made and contends that, in this case, the circumstantial evidence

10 should not be sufficient to support his convictions. [See MIO 1, 4-7] These arguments

11 were addressed in our notice of proposed disposition [see CN 9-10], so we refer

12 Defendant to our reasoning and analysis therein.

13   {3}   Accordingly, for the reasons stated in our notice of proposed disposition and

14 herein, we affirm Defendant’s convictions.

15   {4}   IT IS SO ORDERED.


16                                    _______________________________________
17                                    MICHAEL D. BUSTAMANTE, Judge

18 WE CONCUR:


19

                                             2
1 M. MONICA ZAMORA, Judge


2
3 STEPHEN G. FRENCH, Judge




                             3